Citation Nr: 0201450	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  98-10 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for internal 
derangement with instability of the right knee, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
increased evaluations for PTSD and internal derangement of 
the right knee, and a TDIU.

In a July 1999 rating decision, the RO granted an increased 
evaluation of 20 percent for internal derangement with 
instability of the right knee, and assigned a separate 10 
percent evaluation for arthritis of the right knee.  Both 
evaluations stem from the initial appeal for an increase and 
represent less than the maximum available under applicable 
diagnostic criteria; as such, these claims for increased 
evaluations remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

With a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim must be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  Accordingly, the 
Board has recharacterized the issue of entitlement to a 
higher initial evaluation for arthritis of the right knee, as 
appropriate.

In May 2000, the Board remanded the case to the RO for 
further development, and to schedule a requested hearing 
before a Hearing Officer at the RO.  In a July 2000 
statement, the veteran withdrew his hearing request.


The Board is aware that the RO afforded the veteran a VA 
psychiatric examination in March 2001, but did not issue a 
Supplemental Statement of the Case thereafter.  See 38 C.F.R. 
§§ 19.9, 19.31 (2001).  However, this examination was 
addressed in an October 2001 rating decision dealing with the 
issue of competency.  

Moreover, in view of the Board's favorable determination of 
the veteran's claims for an increased evaluation for PTSD and 
a TDIU, the Board is of the opinion that disposition of this 
case at the present time will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, which 
has also informed the veteran of the type of evidence needed 
to substantiate his claims.

2.  PTSD is productive of very significant, though not quite 
total, impairment of his social and industrial functioning; 
he has not worked since at least 1991.

3.  Internal derangement of the right knee results in no more 
than moderate instability, with no evidence of severe 
impairment or additional functional loss due to pain or other 
pathology.

4.  Arthritis of the right knee is productive of flexion 
limited by no more than ten degrees and extension limited by 
no more than five degrees.

5.  The veteran completed two years of college and has not 
worked since at least 1991.




6.  Service-connected disabilities include PTSD, evaluated as 
70 percent disabling; internal derangement of the right knee 
with instability, evaluated as 20 percent disabling; and 
arthritis of the right knee, evaluated as 10 percent 
disabling.

7.  Service-connected disabilities render him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an evaluation in excess of 20 percent 
for internal derangement with instability of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19, 4.25 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter: Duty to assist

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims for 
increased evaluations, as well as his claim of entitlement to 
a TDIU.  No further assistance is required in order to comply 
with VA's statutory duty to assist him with the development 
of facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Specifically, the RO has 
afforded the veteran multiple VA examinations in conjunction 
with his claims.  In addition to the questions regarding the 
severity of his claimed disabilities, these examinations have 
addressed the issue of employability.  Moreover, the RO has 
made sufficient efforts to obtain records of all medical 
treatment reported by him and, in conjunction with the May 
2000 Board remand, has obtained his SSA records.  

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  See 38 U.S.C.A. 
§ 5103.  The RO informed him of the need for such evidence in 
the June 1998 Statement of the Case, as well as in multiple 
Supplemental Statements of the Case.  To date, the RO has not 
provided the veteran with the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, as contained in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).   

However, given that the actions by the RO reflect fundamental 
compliance with these provisions, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  See Bernard v. Brown, 4 Vet. 
App. at 394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


Increased rating claims

Factual background

PTSD

In an August 1996 rating decision, the RO granted service 
connection for PTSD in light of the veteran's reported combat 
experiences and his in-service military occupational 
specialty of light weapons infantryman.  A 10 percent 
evaluation was assigned, effective from February 9, 1996.

Based on the results of a September 1996 VA examination and 
changes to the criteria for rating psychiatric disorders, the 
RO increased the veteran's evaluation for PTSD to 50 percent, 
effective February 9, 1996, in a March 1997 rating decision.  
This evaluation has since remained in effect and is at issue 
in this case.

A June 1997 VA admission record reflects that the veteran 
complained of mild depression, social avoidance, a short 
temper "when he doesn't get his way," generalized tension, 
and disrupted sleep.  Relevant diagnoses included PTSD and 
dysthymia, and he was to be admitted for a 45 day program.  
Subsequent VA records reflect that he participated in group 
therapy and that the predominant symptom of his disability 
was difficulty with sleeping.  The report of a 
hospitalization from June to August in 1997 indicates a 
Global Assessment of Functioning (GAF) score of 50.

During his January 1998 VA psychiatric examination (conducted 
by a private examiner), the veteran reported recurrent and 
intrusive thoughts more than once a week, a marked response 
to stimuli reminding him of Vietnam, excessive worry, 
hypervigilance, an exaggerated startle response, and 
difficulty with memory and concentration.  Reportedly, he had 
last worked in 1991.



The examination revealed recent memory and judgment to be 
grossly intact, although mild difficulty was noted with 
concentration testing.  The veteran described his mood as 
"not bad" and, upon reality testing, denied delusions, 
hallucinations, thought broadcasting, thought insertion, and 
ideas of reference.  The examiner noted that the veteran's 
PTSD symptoms seemed to be improving and that his depression 
symptoms appeared to be rooted in his PTSD.  The Axis I 
diagnoses were PTSD, dysthymia, insomnia (related to PTSD and 
dysthymia), and alcohol dependence in remission per history, 
and a GAF score of 60 was assigned.

A March 1999 social work record from the Vet Center in 
Fresno, California indicates that the veteran had continued 
to struggle with chronic PTSD and depression as of October 
1998, and had shown serious industrial impairment and an 
inability to work.  A GAF score of 48 was assigned.

The veteran underwent a second VA psychiatric examination in 
June 1999, during which he complained of worsening symptoms 
of increased arousal, sleeping problems, irritability, 
outbursts of anger, problems concentrating, and 
hypervigilance.  He stated that he had last worked in 1991, 
and that his decreased physical functional capacity had 
worsened his psychological state, and the examiner concurred 
that his physical disabilities "have complicated his 
preexisting post-traumatic stress disorder symptoms and may 
have exacerbated them because of his decreased functional 
capacity."  The veteran denied hallucinations, thought 
broadcasting, insertions, and withdrawals.  

Upon examination, the veteran was cooperative and had a 
neutral facial expression.  No speech or thought 
abnormalities were noted.  He appeared to have fairly good 
insight into his medical problems, though this was noted to 
be complicated by alcohol consumption.  Also, his judgment 
and decision-making capacity were described as questionable.  
The Axis I diagnoses were moderately severe and chronic PTSD 
and alcohol dependence, and a GAF score of 50 was assigned.  

In conclusion, the examiner noted that the veteran's most 
disabling psychiatric symptom was sleep disturbance, which he 
had tried to medicate with alcohol.  Also, the examiner noted 
that his unemployability was primarily related to his 
physical problems, but "his post-traumatic stress disorder 
is quite significant."  Moreover, his social integration was 
noted to have declined somewhat since 1991, due to both "not 
being in the job arena" and his worsening sleep problems, 
and his inability to trust others was described as making 
interpersonal relationships very difficult.  The examiner 
also found that he might not be fully capable of managing his 
funds at the present time.  

In conjunction with a competency claim, the veteran underwent 
a third VA psychiatric examination in March 2001, during 
which he denied hallucinations, memory problems, obsessive or 
ritualistic behavior interfering with routine activities, 
manic symptoms, impulse control problems, problems with 
hygiene, and suicidal or homicidal thoughts.  He again stated 
that he had been unemployed since 1991.  Upon examination, 
the examiner noted that he appeared to have no significant 
impairment of thought processes or communications.  His 
facial expression was neutral, and his posture was slightly 
tense.  Also, his speech was characterized by a slight degree 
of latency but was otherwise within normal limits.  He was 
oriented times three, and no specific cognitive deficits were 
indicated.  The Axis I diagnoses were combat-related PTSD and 
a history of alcohol abuse in remission since 1997.  The GAF 
score assigned for his PTSD was 55 to 60.  The examiner noted 
that he was competent to manage his own financial affairs.


Right knee disabilities

In a March 1997 rating decision, the RO granted service 
connection for a right knee disability on the basis of in-
service evidence of instability and limitation of flexion of 
the right knee and a September 1996 VA examination revealing 
internal derangement.  A 10 percent evaluation was assigned, 
effective from February 9, 1996.



During his March 1998 VA medical examination, the veteran 
reported pain, instability, and swelling of the right knee.  
The examination revealed some firm thickening of the right 
knee as compared to the left, with moderate anterior-
posterior instability and no evidence of locking.  Full range 
of motion of the knees was noted.  The pertinent diagnosis 
was postoperative ligamentous tear of the right knee.  Right 
knee x-rays were unremarkable.

The veteran underwent a VA orthopedic examination with a 
private examiner, who reviewed the claims file, in June 1999.  
During this examination, he reported right knee symptoms 
including intermittent mild swelling, intermittent pain, and 
occasional popping and snapping.  Range of motion testing of 
the right knee revealed slight restriction of extension and a 
"spring sign" (a tendency of the knee to rebound) when 
dropped into full extension.  

Flexion of "122" and extension of "175" were recorded, and 
the examiner further clarified in the report that the veteran 
actually had a five degree loss of extension and a ten degree 
loss of flexion.  The examiner also noted that the veteran 
had "some significant restrictions of motion, some 
weakness."  X-rays revealed mild degenerative changes, 
sharpening of the intercondylar eminences, and slight 
irregularity of the curve of the condyles.  

The pertinent diagnosis was post-traumatic arthritis of the 
right knee, status post injury and arthrotomy.  The examiner 
noted that there was no evidence of serious laxity or 
significant deformity of the right knee and that, due to 
post-traumatic arthritis, the knee was "somewhat impaired . 
. . perhaps by 10 to 25%."    

Based on the results of this examination, the RO, in a July 
1997 rating action, increased the evaluation for internal 
derangement with instability of the right knee to 20 percent, 
and assigned a separate 10 percent evaluation for arthritis 
of the right knee.  Both evaluations were made effective on 
February 9, 1996.


General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as with the claims for increased evaluations for PTSD 
and internal derangement with instability of the right knee, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as with the claim for a higher 
evaluation for arthritis of the right knee, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West. 12 Vet. App 119 (1999).  For example, the 
Board may assign a zero percent evaluation for an initial 
period of time and then, a 10 percent evaluation for a 
subsequent period of time during the pendency of the appeal, 
if there is evidence to support a significant increase in 
symptomatology during the pendency of the appeal.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  

The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  See generally 
Esteban v. Brown, 6 Vet. App. 259 (1995).

In regard to claims regarding musculoskeletal disabilities, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Secretary of Veterans Affairs (Secretary) shall consider 
all information and lay and medical evidence of record in a 
case with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Special Rating Criteria

PTSD

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  


Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 





Right knee disabilities

Initially, the Board notes that the RO has assigned separate 
evaluations for instability and arthritis of the right knee.  
The VA Office of General Counsel has held that such 
assignments do not violate the principles of 38 C.F.R. 
§ 4.14.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

The assigned 20 percent evaluation for the veteran's internal 
derangement with instability of the right knee is based on 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under this section, moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation, 
while a 30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The Court has 
held that Diagnostic Code 5257 contemplates the criteria of 
38 C.F.R. §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The 10 percent evaluation assigned for the veteran's 
arthritis of the right knee is predicated on the criteria of 
Diagnostic Code 5010.  Under this section, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Analysis

PTSD

Initially, the Board observes that the evidence of record 
provides a very mixed picture of the veteran's PTSD and the 
extent to which it impairs his social and industrial 
functioning.  Notably, the March 2001 VA examination 
indicates that the veteran performed well on the tests 
administered by the examiner, and a GAF score of 55 to 60 was 
assigned.

However, there is other evidence of record suggesting that 
the veteran's PTSD results in more severe impairment than 
that revealed by the March VA examination.  Both the mid-1997 
VA hospital report and the June 1999 VA examination reports 
include GAF scores of 50, which, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) is indicative of 
serious social and occupational functioning (e.g., no 
friends, unable to keep a job).  A similar GAF score, of 48, 
was reported by a social worker in 1999, and this social 
worker noted that the veteran was unable to keep a job.

The extent of the veteran's social and industrial impairment 
resulting from PTSD is discussed in greatest detail in the 
June 1999 report.  The examiner noted that the veteran had 
declining social integration skills and that, although his 
physical disabilities were the primary cause of his 
unemployability, his PTSD was "quite significant."  

Given this evidence, the Board finds that the veteran's 
degree of social and occupational impairment more closely 
resembles the degree contemplated in the criteria for a 70 
percent evaluation, as opposed to that for a 50 percent 
evaluation, under Diagnostic Code 9411.  However, it does not 
appear from the record that his PTSD, in and of itself, 
results in total impairment of social and industrial 
functioning, and the other specific symptoms outlined in the 
criteria for a 100 percent evaluation under Diagnostic Code 
9411 have not been shown.

Overall, the evidence supports an increased evaluation of 70 
percent, but not more, for the veteran's service-connected 
PTSD.  To that extent, the appeal is granted.


Right knee disabilities

As to the veteran's instability of the right knee, the Board 
notes that his March 1998 VA examination revealed only 
moderate instability, and no laxity was noted upon 
examination in June 1999.  The examination reports have also 
not revealed pain and swelling to a degree that would suggest 
that his right knee internal derangement is more than 
moderate in degree.  As such, the Board finds no basis for an 
evaluation in excess of 20 percent for this disability under 
Diagnostic Code 5257.

With regard to the veteran's arthritis of the right knee, the 
Board has looked primarily to the limitation of motion of the 
knee.  However, the maximum limitation of motion noted during 
the pendency of this appeal, recorded during the June 1999 
examination, encompassed a five degree loss of extension and 
a ten degree loss of flexion.  There is no evidence of 
flexion limited to 30 degrees or extension limited to 15 
degrees; as such, there is no basis for a 20 percent 
evaluation under, respectively, Diagnostic Codes 5260 and 
5261.

In cases of arthritis, the considerations of DeLuca and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 come into play.  However, 
the RO considered the functional loss shown on the June 1999 
VA examination in its July 1999 rating action assigning a 10 
percent evaluation, and, particularly in view of the very 
minimal limitation of motion of the right knee, the Board 
does not find that this functional loss warrants a higher 
evaluation.  

The Board also notes that there is no evidence of favorable 
ankylosis of the right knee in full extension or in slight 
flexion between zero and 10 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5256) or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258).


Overall, the Board finds no schedular basis for either an 
evaluation in excess of 20 percent for internal derangement 
with instability of the right knee or an initial evaluation 
in excess of 10 percent for arthritis of the right knee.  As 
such, the preponderance of the evidence is against the 
veteran's claims for those benefits.  Because the 
preponderance of the evidence is against his claims, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable. 


Consideration for extra-schedular evaluations

In its June 1998 Statement of the Case, the RO informed the 
veteran of the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
Under this section, "exceptional" cases may be referred to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service by the field station for a 
determination of whether an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities at issue is warranted. 

The Court has held that the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all pertinent theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has also held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Under Secretary for Benefits, or the 
Director, VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In this case, while the medical evidence of record reflects 
that the veteran's PTSD and right knee disabilities affect 
his employability, the Board is of the opinion that the 
veteran has not submitted evidence indicating that these 
disabilities, viewed  individually, affect his employability 
in ways not contemplated by the Rating Schedule.  Indeed, the 
Board has increased the veteran's PTSD evaluation to 70 
percent based on the extent that this disability impairs his 
ability to maintain employment. 

The Board also finds that, while the veteran was hospitalized 
in from June to August of 1997 for psychiatric 
symptomatology, he was awarded a temporary 100 percent 
evaluation under 38 C.F.R. § 4.29 (2001) for the period from 
June 26 until September 1 of 1997.  There is no indication 
that his disabilities have required repeated 
hospitalizations.

Having reviewed the record with the mandates of 38 C.F.R. 
§ 3.321(b)(1) in mind, the Boards no basis for further action 
on this question.


TDIU

Criteria

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  


Analysis

The veteran's service-connected disabilities are PTSD, 
evaluated as 70 percent disabling; internal derangement with 
instability of the right knee, evaluated as 20 percent 
disabling; and arthritis of the right knee, evaluated as 10 
percent disabling.  The veteran's combined disability 
evaluation is 80 percent.  See 38 C.F.R. § 4.25.  The Board 
notes that, as all of these ratings are at issue in this 
case, the relevant facts have been discussed in conjunction 
with the claims for increased ratings.

The combined 80 percent evaluation meets the initial criteria 
for schedular consideration for the grant of a TDIU under 38 
C.F.R. § 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, precludes the veteran 
from securing or following a substantially gainful 
occupation.


Initially, the Board has considered the veteran's educational 
and employment history.  In his December 1997 application, he 
reported two years of college and stated that he had last 
worked in 1986.  The Board further notes that, in several 
examination reports, he noted instead that he had last worked 
in 1991.  In any case, the veteran has been unemployed during 
the entire pendency of this appeal.

As indicated above, the Board has not found that any of the 
veteran's disabilities, taken individually, are of such 
severity as to preclude substantially gainful employment.  
The Board also notes that the examiner who conducted a VA 
orthopedic examination in June 1999 suggested that the 
veteran was capable of sedentary work without heavy work 
activity.

However, in rendering this opinion, the cited examiner did 
not make any references to the veteran's service-connected 
PTSD.  By contrast, the doctor who conducted the veteran's 
June 1999 VA psychiatric examination found him to be 
unemployable and indicated that this status resulted 
primarily from physical problems, with PTSD also "quite 
significant."  The Board is aware that his physical problems 
also include back and hip disabilities.  However, the 
examiner made references to the right knee disabilities and 
did not specify the varying degrees to which the veteran's 
individual physical disabilities impaired him.  The Board is 
therefore unable to conclude with certainty that his 
unemployability is primarily linked to nonservice-connected 
disabilities.

After resolving all doubt in favor of the veteran, the Board 
concludes that the June 1999 VA psychiatric examination 
establishes that his service-connected PTSD and right knee 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Therefore, with 
application of the provisions of 38 C.F.R. § 4.16(a), the 
Board finds that the evidentiary record supports a grant of 
entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
internal derangement with instability of the right knee is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right knee is denied.

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

